DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/05/19.  These drawings are accepted by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 10 (a1) / (a2) as being anticipated by Nakajima (Pub. US 20070230274).Regarding claim 1, Nakajima discloses an ultrasonic wave sensor (1) [see; par. 0009] comprising: 
a bezel (4, see Fig. 5c) that is configured by a tubular member having a hollow portion (2a) whose center axis extends in one direction, and includes a tubular portion (see: par. 0009-0010, 0035 and Fig. 101) and 
a flange (4a) at one end of the tubular portion, the flange having a larger radial dimension with respect to the center axis than the tubular portion (see: par. 0012-0013, 0058), one surface of the flange on a side opposite to the tubular portion being a front surface, one surface of the flange on the tubular portion side being a back surface (see: par. 0012-0013); 
a sensor body (3) that includes an ultrasonic vibrator (10) and is integrated with the bezel (4) in a state where a part of the sensor body (3) including the ultrasonic vibrator (10) is inserted into the hollow portion of the bezel (see: par. 0038) and 
a vibration prevention member (19) that is arranged on the back surface of the flange (4a) and is configured by an elastic body (foam silicon, see: par. 0044) to prevent transmission of vibration of the ultrasonic vibrator (10), wherein the vibration prevention member (13) is an O-ring having an annular shape surrounding the bezel so as to surround the center axis of the bezel (see: Fig. 5A), and the back surface of the flange has a ring-shaped groove into which at least a part of the O-ring is inserted (see: Fig. 5A and par. 0041).

Regarding claim 3, Nakajima discloses the ultrasonic wave sensor according to claim 2, wherein the ultrasonic wave sensor (1) is attached to a metal bumper (2) as the vehicle component (see: par. 0009-0010 and 0033-0034).
Regarding claim 4, Nakajima discloses an ultrasonic wave sensor comprising: a bezel (4) that is configured by a tubular member having a hollow portion whose center axis extends in one direction, and includes a tubular portion and a flange at one end of the tubular portion, the flange having a larger radial dimension with respect to the center axis than the tubular portion, one surface of the flange on a side opposite to the tubular portion being a front surface, one surface of the flange on the tubular portion side being a back surface (see: par. 0012-0013); and 
a sensor body (3) that includes an ultrasonic vibrator and is integrated with the bezel in a state where a part of the sensor body including the ultrasonic vibrator is inserted into the hollow portion of the bezel (4), wherein the tubular portion of the bezel is inserted into a hole formed in a vehicle component and is fixed to the vehicle component so that the back surface of the flange is directed toward the vehicle component (see: par. 0009-0010, 0035 and Fig. 101), the back surface of the flange 
Regarding claim 5, Nakajima discloses the ultrasonic wave sensor according to claim 4, wherein the ultrasonic wave sensor (1) is attached to a metal bumper (2) as the vehicle component (see: par. 0033-0034).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861